Citation Nr: 0732640	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1957 
to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision, in which the RO 
continued a 10 percent rating for lumbosacral strain.  The 
veteran filed a notice of disagreement (NOD) in February 
2006, and the RO issued a statement of the case (SOC) in June 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) that same month.

In October 2006, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of the hearing is of record.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
November 2004 and January 2005.  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Board's review of the claims 
file reveals that further RO action on the claim on appeal is 
warranted.

In this regard, the Board notes that in a March 1995 rating 
decision, the RO granted the veteran service connection for 
lumbosacral strain, due to treatment that he received in 
service for low back strain.  A February 1995 VA examination 
report included a diagnosis of lumbosacral strain without 
specific degenerative joint disease.  X-rays of the lumbar 
spine were within normal limits.  Subsequent VA medical 
records and examination reports indicate the veteran 
underwent surgery for a herniated disk at a private medical 
facility in approximately 1996.  The circumstances associated 
with that injury have not been described and the private 
treatment reports are not of record.  If available, these 
records should be obtained for an adequate decision.

VA treatment records dated in September 2004 also show that 
the veteran underwent a lumbar diskectomy at L3-L4 for a 
herniated disk at L3-L4.  A December 2004 VA examiner found 
the veteran's current herniated disk at L3-L4 was not caused 
by or a result of his service-connected lumbosacral strain.  
A March 2006 VA examiner agreed with the December 2004 VA 
examiner's opinion.  

In his June 2006 substantive appeal, the veteran acknowledged 
that his herniated disk at L3-L4 was not a part of his 
lumbosacral strain, but argued that the symptoms specific to 
his service-connected lumbosacral strain had increased in 
severity.  Further, during the October 2006 Board hearing, 
the veteran and his representative argued that the veteran 
should be afforded a new VA examination to determine which 
portion of the veteran's symptoms of the back are attributed 
to the nonservice-connected herniated disk and which are 
attributed to the service-connected lumbosacral strain.  The 
Board notes that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102 (2007).  Therefore, the 
veteran should be afforded a VA examination, in which the VA 
examiner should specify whether it is possible to distinguish 
symptoms attributable to any nonservice-connected back 
disability and the service-connected lumbosacral strain.

The RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
shall result in denial of the claim for an increased rating.  
See 38 C.F.R. § 3.655(a),(b) (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to the veteran by the 
appropriate VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Charleston, South Carolina, dated up 
to September 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Charleston VAMC since September 2004, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following action:

1.  The RO should obtain from the 
Charleston VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's lumbar spine from September 2004 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claim on appeal.  A specific 
request should be made for the private 
medical records associated with his 
treatment for a herniated disk in 
approximately 1996.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a physician at an 
appropriate VA medical facility, for 
evaluation of his lumbar spine.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions 
(to specifically include the veteran's 
description of his lumbosacral strain 
symptoms).  All necessary tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

If more than one lumbar spine disability 
is diagnosed, in rendering the requested 
findings, the examiner should clearly 
differentiate any symptomatology 
attributable to the service-connected 
lumbosacral strain from that attributable 
to any other diagnosed lumbar spine 
condition.  If it is not medically 
possible to do so, the examiner should 
clearly so state, and indicate if the 
findings rendered are reflective of an 
overall lumbar spine impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority (to include the Mittleider 
decision, cited above).  

8.  If any benefit sought on appeal is not 
granted, the RO must furnish to the 
appellant an appropriate supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
T. L. Douglas
Acting `Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

